--------------------------------------------------------------------------------

Exhibit 10.4
 
 
EMPLOYMENT AGREEMENT
 
This Agreement is made effective as of the 1st day of January 2008, by and
between Brooklyn Federal Savings Bank (the “Bank”), a federally chartered stock
savings bank, with its principal administrative office at 81 Court Street,
Brooklyn, New York 11201, Brooklyn Federal Bancorp, Inc. (the “Company”), a
federal mid-tier stock holding company, with its principal administrative office
at 81 Court Street, Brooklyn, New York 11201, and Marilyn Alberici
(“Executive”).
 
WHEREAS, Executive has been employed as the Senior Vice President and Loan
Servicing Manager of the Bank pursuant to an employment agreement by and between
the Executive, the Bank and the Company dated as of February 1, 2006 (the “2006
Agreement”); and
 
WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) provides that certain severance payments and other benefits to Executive
hereunder must comply with its terms and the Treasury regulations promulgated
thereunder (the “Treasury Regulations”), or subject the Executive to additional
taxes and penalties; and
 
WHEREAS, the Bank, the Company and Executive desire to amend and restate the
2006 Agreement in its entirety in the Form of this Agreement in order to comply
with Code Section 409A and for certain other purposes; and
 
WHEREAS, the Bank and the Company desire to assure the continued services of
Executive pursuant to the terms of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
 
1.  
POSITION AND RESPONSIBILITIES

 
During the period of her employment hereunder, Executive agrees to serve as
Senior Vice President and Loan Servicing Manager of the Bank and Senior Vice
President and Loan Servicing Manager of the Company.  During said period,
Executive also agrees to serve, if elected, as an officer and director of any
subsidiary or affiliate of the Bank or the Company.
 
2.  
TERMS AND DUTIES

 
(a) The term of this Agreement and the period of Executive’s employment
hereunder shall begin as of the date first above written and shall continue for
twenty-four (24) full calendar months thereafter.  Commencing on January 1, 2009
and continuing on January 1st of each year thereafter (the “Anniversary Date”),
this Agreement shall renew for an additional year such that the remaining term
shall be two (2) years unless written notice of non-renewal (“Non-Renewal
Notice”) is provided to Executive at least thirty (30) days and not more than
sixty (60) days prior to any such Anniversary Date, that this Agreement shall
terminate at the end of twenty-four (24) months following such Anniversary
Date.  Prior to each notice period for non-renewal, the disinterested members of
the Board of Directors of the Bank (“Board”) will conduct a comprehensive
performance evaluation and review of Executive for purposes of determining
whether to extend the Agreement, and the results thereof shall be included in
the minutes of the Board’s meeting.
 

--------------------------------------------------------------------------------


 
(b)  During the period of her employment hereunder, except for periods of
absence occasioned by illness, reasonable vacation periods, and reasonable
leaves of absence, Executive shall faithfully perform her duties hereunder
including activities and services related to the organization, operation and
management of the Bank.
 
3.  
COMPENSATION AND REIMBURSEMENT

 
(a)  The compensation specified under this Agreement shall constitute the salary
and benefits paid for the duties described in Section 2(b).  The Bank shall pay
Executive as compensation a salary of not less than $121,905. per year (“Base
Salary”).  Such Base Salary shall be payable bi-weekly.  During the period of
this Agreement, Executive’s Base Salary shall be reviewed at least
annually.  The first such salary review will be made no later than December 15
of each year during the term of this Agreement and any increase in Base Salary
shall be effective from the Anniversary Date immediately following such review
through the end of the calendar year.  Such review shall be conducted by a
Committee designated by the Board, and the Board may increase, but not decrease,
Executive’s Base Salary (any increase in Base Salary shall become the “Base
Salary” for purposes of this Agreement).  In addition to the Base Salary
provided in this Section 3(a), the Bank shall provide Executive at no cost to
Executive with all such other benefits as are provided uniformly to permanent
full-time employees of the Bank.
 
(b)  The Bank will provide Executive with employee benefit plans, arrangements
and perquisites substantially equivalent to those in which Executive was
participating or otherwise deriving benefit from immediately prior to the
beginning of the term of this Agreement, and the Bank will not, without
Executive’s prior written consent, make any changes in such plans, arrangements
or perquisites which would adversely affect Executive’s rights or benefits
thereunder.  Without limiting the generality of the foregoing provisions of this
Section 3(b), Executive will be entitled to participate in or receive benefits
under any employee benefit plans including but not limited to, retirement plans,
supplemental retirement plans, pension plans, profit-sharing plans,
health-and-accident plans, medical coverage or any other employee benefit plan
or arrangement made available by the Bank in the future to its senior executives
and key management employees, subject to and on a basis consistent with the
terms, conditions and overall administration of such plans and
arrangements.  Executive will be entitled to incentive compensation and bonuses
as provided in any plan of the Bank in which Executive is eligible to
participate (and she shall be entitled to a pro rata distribution under any
incentive compensation or bonus plan as to any year in which a termination of
employment occurs, other than Termination for Cause).  Nothing paid to Executive
under any such plan or arrangement will be deemed to be in lieu of other
compensation to which Executive is entitled under this Agreement.
 
(c) In addition to the Base Salary provided for by Paragraph (a) of this
Section 3, the Bank shall pay or reimburse Executive for all reasonable travel
and other reasonable expenses incurred by Executive in performing her
obligations under this Agreement and may provide such additional compensation in
such form and such amounts as the Board may from time to time determine.
 
2

--------------------------------------------------------------------------------


 
4.  
OUTSIDE ACTIVITIES

 
Executive may serve as a member of the board of directors of business, community
and charitable organizations subject to the approval of the Board, provided that
in each case such service shall not materially interfere with the performance of
her duties under this Agreement or present any conflict of interest.  Such
service to and participation in outside organizations shall be presumed for
these purposes to be for the benefit of the Bank, and the Bank shall reimburse
Executive her reasonable expenses associated therewith.
 
5.  
WORKING FACILITIES AND EXPENSES

 
Executive’s principal place of employment shall be at the Bank’s principal
executive offices.  The Bank shall provide Executive, at her principal place of
employment, with a private office, stenographic services and other support
services and facilities suitable to her position with the Bank and necessary or
appropriate in connection with the performance of her duties under this
Agreement.  The Bank shall reimburse Executive for her ordinary and necessary
business expenses incurred in connection with the performance of her duties
under this Agreement, including, without limitation, fees for memberships in
such clubs and organizations that Executive and the Board mutually agree are
necessary and appropriate to further the business of the Bank, and travel and
reasonable entertainment expenses.  Reimbursement of such expenses shall be made
upon presentation to the Bank of an itemized account of the expenses in such
form as the Bank may reasonably require.
 
6.  
PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION

 
(a)  The provisions of this Section 6 shall apply upon the occurrence of an
Event of Termination (as herein defined) during Executive’s term of employment
under this Agreement.  As used in this Agreement, an “Event of Termination”
shall mean and include any one or more of the following:
 
(i)            
the involuntary termination by the Bank or the Company of Executive’s full-time
employment hereunder for any reason other than (A) Disability or Retirement, as
defined in Section 7 below, or (B) Termination for Cause as defined in Section 8
hereof, provided that such termination of employment constitutes a “Separation
from Service” within the meaning of Section 6(e) hereof; or

 
(ii)            
Executive’s resignation from the Bank’s employ, upon any

 
(A)         
failure to elect or reelect or to appoint or reappoint Executive as Senior Vice
President and Loan Servicing Manager,

 
(B)          
material change in Executive’s function, duties, or responsibilities, which
change would cause Executive’s position to become one of lesser responsibility,
importance, or scope from the position and attributes thereof described in
Section 1, above,

 
3

--------------------------------------------------------------------------------


 
(C)          
liquidation or dissolution of the Bank or Company other than liquidations or
dissolutions that are caused by reorganizations that do not affect the status of
Executive,

 
(D)          
reduction in Executive’s annual compensation or benefits or relocation of
Executive’s principal place of employment by more than 25 miles from its
location as of the date of this Agreement, or

 
(E)           
material breach of this Agreement by the Bank or the Company.

 
Upon the occurrence of any event described in clauses (ii) (A), (B), (C), (D) or
(E), above, Executive shall have the right to elect to terminate her employment
under this Agreement by resignation upon sixty (60) days prior written notice
given within a reasonable period of time not to exceed ninety (90) days after
the initial event giving rise to said right to elect.  The Bank shall have
thirty (30) days to cure the conditions giving rise to the Event of Termination,
provided that the Bank may elect to waive such 30 day period.  Notwithstanding
the preceding sentence, in the event of a continuing breach of this Agreement by
the Bank, Executive, after giving due notice within the prescribed time frame of
an initial event specified above, shall not waive any of her rights solely under
this Agreement and this Section 6 by virtue of the fact that Executive has
submitted her resignation but has remained in the employment of the Bank and is
engaged in good faith discussions to resolve any occurrence of an event
described in clauses (A), (B), (C), (D) or (E) above.
 
(iii)           
(A) Executive’s involuntary termination by the Bank or the Company on the
effective date of, or at any time following, a Change in Control, or
(B) Executive’s resignation from employment with the Bank or the Company
following a Change in Control as a result of the Bank’s or the Company’s (or any
successor thereto) failure to renew or extend this Agreement, or (C) Executive’s
resignation from employment with the Bank or the Company (or any successor
thereto) following a Change in Control as a result of any event described in
Section 6(a)(ii)(A), (B), (C), (D) or (E) above.  For these purposes, a Change
in Control of the Bank or the Company shall mean a change in control of a nature
that: (i) would be required to be reported in response to Item 5.01 of the
current report on Form 8-K, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”);
or (ii) results in a Change in Control of the Bank or the Company within the
meaning of the Home Owners’ Loan Act, as amended, and applicable rules and
regulations promulgated thereunder (collectively, the “HOLA”) as in effect at
the time of the Change in Control; or (iii) without limitation such a Change in
Control shall be deemed to have occurred at such time as (a) any “person” (as
the term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 25% or more of
the combined voting power of Company’s outstanding securities, except for any
securities purchased by the Bank’s employee stock ownership plan or trust; or
(b) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date hereof whose election
was approved by a vote of at least three-quarters of the directors comprising
the Incumbent Board, or whose nomination for election by the Company’s
stockholders was approved by the same Nominating Committee serving under an
Incumbent Board, shall be, for purposes of this clause (b), considered as though
she were a member of the Incumbent Board; or (c) a plan of reorganization,
merger, consolidation, sale of all or substantially all the assets of the Bank
or the Company or similar transaction in which the Bank or Company is not the
surviving institution occurs or is effected; or (d) a tender offer is made for
25% or more of the voting securities of the Company and the shareholders owning
beneficially or of record 25% or more of the outstanding securities of the
Company have tendered or offered to sell their shares pursuant to such tender
offer and such tendered shares have been accepted by the tender
offeror.  Notwithstanding anything in this subsection to the contrary, a Change
in Control shall not be deemed to have occurred upon the conversion of the
Company’s mutual holding company parent to stock form, or in connection with any
reorganization used to effect such a conversion.

 
4

--------------------------------------------------------------------------------


 
(b)  Upon the occurrence of an Event of Termination, on the Date of Termination,
as defined in Section 9(b), the Bank shall pay Executive, or, in the event of
her subsequent death, her beneficiary or beneficiaries, or her estate, as the
case may be, as severance pay or liquidated damages, or both, a sum equal to two
(2) times the sum of (i) Base Salary and (ii) the highest rate of bonus awarded
to Executive during the prior three years.  
 
(c) Upon the occurrence of an Event of Termination, the Bank will cause to be
continued life, and non-taxable medical, dental and disability coverage
substantially identical to the coverage maintained by the Bank for Executive
prior to her termination.  Such coverage shall continue for twenty-four (24)
months from the Date of Termination.
 
(d)  Upon the occurrence of an Event of Termination, on the Date of Termination,
as defined in Section 9(b), the Bank shall pay Executive a lump sum payment in
an amount equal to the present value of the Bank’s contributions that would have
been made on her behalf under each of the Bank’s (i) 401(k) Plan, (ii) money
purchase pension plan, and (iii) employee stock ownership plan (and any other
defined contribution plan maintained by the Bank) as if Executive had continued
working for the Bank for a twenty-four (24) month period following her
termination earning the Base Salary that would have been achieved during the
remaining unexpired term of this Agreement (assuming, if a Change in Control has
occurred, that the annual Base Salary increases under Section 3(a) would apply
and, additionally, that such payment would continue for the remaining unexpired
term of this Agreement) and making the maximum amount of employee contributions
permitted, if any, under such plan or plans, where such present values are to be
determined using a discount rate of 6%.
 
(e) For purposes of this Agreement, a “Separation from Service” shall have
occurred if the Bank and Executive reasonably anticipate that no further
services will be performed by the Executive after the date of the Event of
Termination (whether as an employee or as an independent contractor) or the
level of further services performed will not exceed 49% of the average level of
bona fide services in the 36 months immediately preceding the Event of
Termination.  For all purposes hereunder, the definition of “Separation from
Service” shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii).  If Executive is a Specified Employee, as defined in Code
Section 409A and any payment to be made under subparagraph (b) or (d) of this
Section 6 shall be determined to be subject to Code Section 409A, then if
required by Code Section 409A, such payment or a portion of such payment (to the
minimum extent possible) shall be delayed and shall be paid on the first day of
the seventh month following Executive’s Separation from Service.
 
5

--------------------------------------------------------------------------------


 
(f) Notwithstanding the preceding paragraphs of this Section, in the event that
the aggregate payments or benefits to be made or afforded to Executive under
said paragraphs (the “Termination Benefits”) would be deemed to include an
“excess parachute payment” under Section 280G of the Code or any successor
thereto, then such Termination Benefits will be reduced to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to the total amount of payments permissible under Section 280G of
the Code or any successor thereto.
 
7.  
TERMINATION UPON RETIREMENT, DISABILITY OR DEATH

 
For purposes of this Agreement, termination by the Bank of Executive’s
employment based on “Retirement” shall mean termination of Executive’s
employment by the Board of the Bank and the Board of Directors of the Company
upon Executive’s attainment of age 65, or such later date as determined by the
Board of Directors of the Bank.  Upon termination of Executive’s employment
because of Retirement, Executive shall be entitled to all benefits under any
retirement plan of the Bank and other plans to which Executive is a party, but
Executive shall not be entitled to the Termination Benefits specified in
Section 6(b) through 6(d) hereof.
 
Termination of Executive’s employment based on “Disability” shall be construed
to comply with Code Section 409A and shall be deemed to have occurred if: (i)
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death, or last for a continuous period of not less than 12 months;
(ii) by reason of any medically determinable physical or mental impairment that
can be expected to result in death, or last for a continuous period of not less
than 12 months, Executive is receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Bank or the Company; or (iii) Executive is determined to be
totally disabled by the Social Security Administration.  In the event of
Executive’s Disability, the Bank shall continue to be obligated to pay Executive
her Base Salary for the remaining term of the Agreement, or one year, whichever
is the longer period of time, and provided further that any amounts actually
paid to Executive pursuant to any disability insurance or other similar such
program which the Bank has provided or may provide on behalf of its employees or
pursuant to any workman’s or social security disability program shall reduce the
compensation to be paid to Executive pursuant to this paragraph.  Disability
payments hereunder shall commence within thirty (30) days of the Disability
determination.
 
In the event of Executive’s death during the term of the Agreement, her estate,
legal representatives or named beneficiaries (as directed by Executive in
writing) shall be paid Executive’s Base Salary as defined in Paragraph 3(a) at
the rate in effect at the time Executive’s death for a period of one (1) year
from the date of Executive’s death, and the Bank will continue to provide
medical, dental, family and other benefits normally provided to Executive’s
family for one (1) year after Executive’s death.
 
6

--------------------------------------------------------------------------------


 
8.  
TERMINATION FOR CAUSE

 
The term “Termination for Cause” shall mean termination because of Executive’s
personal dishonesty, incompetence, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, or regulation (other than minor traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of this Agreement.  In determining incompetence, the
acts or omissions shall be measured against standards generally prevailing in
the savings institutions industry.  Executive shall not have the right to
receive compensation or other benefits for any period after Termination for
Cause.  Any stock options granted to Executive under any stock option plan of
the Bank, the Company or any subsidiary or affiliate thereof, shall become null
and void effective upon Executive’s receipt of Notice of Termination for Cause
pursuant to Section 9 hereof, and shall not be exercisable by Executive at any
time subsequent to such Termination for Cause.  Any unvested stock awards
granted to Executive under any stock incentive plan of the Bank or the Company
shall be forfeited.
 
9.  
NOTICE

 
(a) Any termination by the Bank or by Executive shall be communicated by Notice
of Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.
 
(b) “Date of Termination” shall mean (A) if Executive’s employment is terminated
for Disability, thirty (30) days after a Notice of Termination is given
(provided that she shall not have returned to the performance of her duties on a
full-time basis during such thirty (30) day period), and (B) if her employment
is terminated for any other reason, the date specified in the Notice of
Termination.
 
(c) If the party receiving a Notice of Termination desires to dispute or contest
the basis or reasons for termination, the party receiving the Notice of
Termination must notify the other party within thirty (30) days after receiving
the Notice of Termination that such a dispute exists, and shall pursue the
resolution of such dispute in good faith and with reasonable diligence pursuant
to Section 20 of this Agreement.  During the pendency of any such dispute,
neither the Company nor the Bank shall be obligated to pay Executive
compensation or other payments beyond the Date of Termination.  Any amounts paid
to Executive upon resolution of such dispute under this Section shall be offset
against or reduce any other amounts due under this Agreement.
 
10.  
POST-TERMINATION OBLIGATIONS

 
(a) All payments and benefits to Executive under this Agreement shall be subject
to Executive’s compliance with paragraph (b) of this Section during the term of
this Agreement and for one (1) full year after the expiration or termination
hereof.
 
7

--------------------------------------------------------------------------------


 
(b) Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank as may reasonably be required by the Bank in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party.
 
11.  
NON-COMPETITION AND NON-SOLICITATION OBLIGATIONS

 
(a)  Upon any termination of Executive’s employment hereunder as a result of
which the Bank is paying Executive benefits under Section 6 of this Agreement,
other than a termination in connection with a Change in Control, Executive
agrees not to compete with the Bank and/or the Company for a period of one (1)
year following such termination within twenty-five (25) miles of any existing
branch of the Bank or any subsidiary of the Company or within twenty-five (25)
miles of any office for which the Bank, the Company or a Bank subsidiary of the
Company has filed an application for regulatory  approval to establish an
office, determined as of the effective date of such termination, except as
agreed to pursuant to a resolution duly adopted by the Board.  Executive agrees
that during such period and within said area, cities, towns and counties,
Executive shall not work for or advise, consult or otherwise serve with,
directly or indirectly, any entity whose business materially competes with the
depository, lending or other business activities of the Bank and/or the
Company.  The parties hereto, recognizing that irreparable injury will result to
the Bank and/or the Company, its business and property in the event of
Executive’s breach of this Subsection 11(a) agree that in the event of any such
breach by Executive, the Bank and/or the Company will be entitled, in addition
to any other remedies and damages available, to an injunction to restrain the
violation hereof by Executive, Executive’s partners, agents, servants,
employers, employees and all persons acting for or with Executive.  Executive
represents and admits that Executive’s experience and capabilities are such that
Executive can obtain employment in a business engaged in other lines and/or of a
different nature than the Bank and/or the Company, and that the enforcement of a
remedy by way of injunction will not prevent Executive from earning a
livelihood.  Nothing herein will be construed as prohibiting the Bank and/or the
Company from pursuing any other remedies available to the Bank and/or the
Company for such breach or threatened breach, including the recovery of damages
from Executive.
 
(b) Upon any termination of Executive’s employment hereunder, other than a
termination (whether by resignation, voluntary or involuntary) in connection
with a Change in Control, as a result of which the Bank is paying Executive
benefits under Section 6 of this Agreement, Executive hereby covenants and
agrees that, for a period of one (1) year following her termination of
employment with the Bank, she shall not, without the written consent of the
Bank, either directly or indirectly:
 
(i)            solicit, offer employment to, or take any other action intended
(or that a reasonable person acting in like circumstances would expect) to have
the effect of causing any officer or employee of the Bank or the Company, or any
of their respective subsidiaries or affiliates, to terminate her employment and
accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any business whatsoever that
competes with the business of the Bank or the Company, or any of their direct or
indirect subsidiaries or affiliates or has headquarters or offices within
twenty-five (25) miles of the locations in which the Bank or the Company has
business operations or has filed an application for regulatory approval to
establish an office; or
 
8

--------------------------------------------------------------------------------



 
(ii)            solicit, provide any information, advice or recommendation or
take any other action intended (or that a reasonable person acting in like
circumstances would expect) to have the effect of causing any customer of the
Bank to terminate an existing business or commercial relationship with the Bank.
 
(c) Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Bank and affiliates thereof,
as it may exist from time to time, is a valuable, special and unique asset of
the business of the Bank.  Executive will not, during or after the term of her
employment, disclose any knowledge of the past, present, planned or considered
business activities of the Bank or affiliates thereof to any person, firm,
corporation, or other entity for any reason or purpose whatsoever (except for
such disclosure as may be required to be provided to any federal banking agency
with jurisdiction over the Bank or Executive).  Notwithstanding the foregoing,
Executive may disclose any knowledge of banking, financial and/or economic
principles, concepts or ideas which are not solely and exclusively derived from
the business plans and activities of the Bank, and Executive may disclose any
information regarding the Bank or the Company which is otherwise publicly
available.  In the event of a breach or threatened breach by Executive of the
provisions of this Section, the Bank will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Bank or
affiliates thereof, or from rendering any services to any person, firm,
corporation, other entity to whom such knowledge, in whole or in part, has been
disclosed or is threatened to be disclosed.  Nothing herein will be construed as
prohibiting the Bank from pursuing any other remedies available to the Bank for
such breach or threatened breach, including the recovery of damages from
Executive.
 
12.  
SOURCE OF PAYMENTS

 
(a) All payments provided in this Agreement shall be timely paid in cash or
check from the general funds of the Bank.  The Company, however, guarantees
payment and provision of all amounts and benefits due hereunder to Executive
and, if such amounts and benefits due from the Bank are not timely paid or
provided by the Bank, such amounts and benefits shall be paid or provided by the
Company.
 
(b)  Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits, as provided by this Agreement, are paid to or received by
Executive under an employment agreement with the Company, if any, such payments
and benefits paid by the Company will be subtracted from any amounts due
simultaneously to Executive under similar provisions of this Agreement. Payments
pursuant to this Agreement and a Company employment agreement, if any, shall be
allocated in proportion to the level of activity and the time expended on such
activities by Executive as determined by the Company and the Bank on a quarterly
basis.
 
13.  
EFFECT ON EMPLOYEE BENEFITS PLANS OR PROGRAMS

 
The Bank’s or the Company’s Board of Directors may terminate Executive’s
employment at any time, but any termination of Executive’s employment by the
Board of Directors, other than a Termination for Cause, shall not prejudice
Executive’s right to compensation or other benefits under this
Agreement.  Executive shall have no right to receive any compensation or other
benefits for any period after Termination for Cause as defined in Section 8
hereinabove.
 
9

--------------------------------------------------------------------------------


 
14.  
REQUIRED REGULATORY PROVISIONS

 
(a) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) (12 U.S.C. § 1818(e)(3)) or 8(g)(1) (12 U.S.C. § 1818(g)(1)) of
the Federal Deposit Insurance Act (“FDIA”), the Bank’s obligations under this
Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay Executive all or part of the compensation withheld
while its contract obligations were suspended and (ii) reinstate (in whole or in
part) any of its obligations which were suspended.
 
(b) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) (12
U.S.C. § 1818(e)(4)) or 8(g)(1) (12 U.S.C. § 1818(g)(1)) of FDIA, all
obligations of the Bank under this Agreement shall terminate as of the effective
date of the order, but vested rights of the contracting parties shall not be
affected.
 
(c) If the Bank is in default as defined in Section 3(x)(1) (12 U.S.C.
§ 1813(x)(1)) of FDIA, all obligations under this Agreement shall terminate as
of the date of default, but this paragraph shall not affect any vested rights of
the contracting parties.
 
(d) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank, (i) by the Director of OTS or his or her
designee, at the time the FDIC enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) (12
U.S.C. § 1823(c)) of FDIA; or (ii) by the Director of OTS or his or her designee
at the time the Director of OTS or his or her designee approves a supervisory
merger to resolve problems related to operations of the Bank or when the Bank is
determined by the Director of OTS or his or her designee to be in an unsafe or
unsound condition.  Any rights of the parties that have already vested, however,
shall not be affected by such action.
 
(e) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of FDIA,
12 U.S.C. Section 1828(k), and the regulations promulgated thereunder in 12
C.F.R. Part 359.
 
15.  
NO ATTACHMENT

 
(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.
 
10

--------------------------------------------------------------------------------


 
(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank and the Company and their respective successors and assigns.
 
16.  
ENTIRE AGREEMENT; MODIFICATION AND WAIVER

 
(a) This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements (including specifically, the 2006 Agreement), understandings or
representations relating to the subject matter hereof, except that the parties
acknowledge that this Agreement shall not affect any of the rights and
obligations of the parties  under any agreement or plan entered into with or by
the Company pursuant to which the Executive may receive compensation or benefits
except as set forth in Section 12(b) hereof.  No modifications of this Agreement
shall be valid unless made in writing and signed by the parties hereto.
 
(b) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
 
(c) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.
 
17.  
SEVERABILITY

 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
18.  
HEADINGS FOR REFERENCE ONLY

 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
19.  
GOVERNING LAW

 
This Agreement shall be governed by the laws of the State of New York but only
to the extent not superseded by federal law.
 
20.  
ARBITRATION

 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators, one of whom shall be selected by the Bank, one of whom shall be
selected by Executive and the third of whom shall be selected by the other two
arbitrators.  The panel shall sit in a location within fifty (50) miles from the
location of the Bank, in accordance with the rules of the Judicial Mediation and
Arbitration Systems (JAMS) then in effect.  Judgment may be entered on the
arbitrators award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of her right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.
 
11

--------------------------------------------------------------------------------


 
21.  
PAYMENT OF LEGAL FEES

 
All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, provided that the dispute or interpretation has been
settled by Executive and the Bank or resolved in Executive’s favor.  To the
extent necessary to avoid taxes and penalties under Code Section 409A, such
payment or reimbursement shall be made within two and one-half months following
the resolution of any such dispute.
 
22.  
INDEMNIFICATION

 
During the term of this Agreement and for a period of four (4) years thereafter,
the Bank or the Company shall provide Executive (including her heirs, executors
and administrators) with coverage under a standard directors and officers
liability insurance policy at its expense.  Subject to 12 C.F.R. § 545.121, the
Bank or the Company shall indemnify Executive (and her heirs, executors and
administrators) to the fullest extent permitted under federal law against all
expenses and liabilities reasonably incurred by her in connection with or
arising out of any action, suit or proceeding in which she may be involved by
reason of her having been a director or officer of the Bank or the Company
(whether or not she continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys fees and
the cost of reasonable settlements (such settlements must be approved by the
Board of Directors of the Bank or the Company).  If such action, suit or
proceeding is brought against Executive in her capacity as an officer or
director of the Bank, however, such indemnification shall not extend to matters
as to which Executive is finally adjudged to be liable for willful misconduct in
the performance of her duties.
 
23.  
SUCCESSORSAND ASSIGNS

 
The Bank and/or the Company shall require any successor or assignee, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank or the Company, expressly
and unconditionally to assume and agree to perform the Bank’s and the Company’s
obligations under this Agreement, in the same manner and to the same extent that
the Bank and/or the Company would be required to perform if no such succession
or assignment had taken place.
 
12

--------------------------------------------------------------------------------


 
SIGNATURES


IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed and their seals to be affixed hereunto by their duly authorized
officers, and Executive has signed this Agreement, on the day and date first
above written.
 
ATTEST:
BROOKLYN FEDERAL SAVINGS BANK
                         
/s/
By:
/s/ John A. Loconsolo
 
Secretary
 
Name: John A. Loconsolo
     
Title: Chairman
                 
ATTEST:
BROOKLYN FEDERAL BANCORP, INC.
                         
/s/
By:
/s/ John A. Loconsolo
 
Secretary
 
Name: John A. Loconsolo
     
Title: Chairman
                 
WITNESS:
EXECUTIVE
                         
/s/
By:
/s/ Marilyn Alberici
     
Name:  Marilyn Alberici
     
Title:  Senior Vice President and
     
Loan Servicing Manager
 

 
 
13